

 S4091 ENR: Emergency Aid for Returning Americans Affected by Coronavirus Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4091IN THE SENATE OF THE UNITED STATESAN ACTTo amend section 1113 of the Social Security Act to provide authority for fiscal year 2020 for increased payments for temporary assistance to United States citizens returned from foreign countries, and for other purposes.1.Short titleThis Act may be cited as the Emergency Aid for Returning Americans Affected by Coronavirus Act.2.Increase in aggregate payments for fiscal year 2020(a)In generalSection 1113(d) of the Social Security Act (42 U.S.C. 1313(d)) is amended by striking fiscal years 2017 and 2018 and all that follows through the period and inserting fiscal year 2020, the total amount of such assistance provided during such fiscal year shall not exceed $10,000,000.. (b)Emergency designation(1)In generalThe amounts provided by the amendment made by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this section and the amendment made by this section are designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 3.Limit on direct contact with repatriated individuals during COVID–19 emergency periodDuring the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), in providing temporary assistance under section 1113 of such Act (42 U.S.C. 1313), no employee of the Administration for Children and Families of the Department of Health and Human Services shall have direct, in-person contact with an individual specified in section 1113(a)(1) of such Act (42 U.S.C. 1313(a)(1)), except in the case of a uniformed member of the Regular Corps or the Ready Reserve Corps of the Commissioned Corps of the Public Health Service (as described in section 203 of the Public Health Service Act (42 U.S.C. 204)) in an active duty status who, as determined by the Secretary of Health and Human Services, has—(1)received appropriate training on infection prevention and control; and(2)access to appropriate personal protective equipment. Speaker of the House of RepresentativesVice President of the United States and President of the Senate